Citation Nr: 0822579	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  05-03 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the right axilla, Muscle Group I, evaluated 
as 10 percent disabling for the period from September 30, 
2004 to June 21, 2007.

2.  Entitlement to an effective date prior to September 30, 
2004 for an assignment of an increased 10 percent evaluation 
for residuals of a gunshot wound of the right axilla, Muscle 
Group I. 

3.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the right axilla, Muscle Group I, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel.


INTRODUCTION

The veteran served on active duty from July 1965 to December 
1968, and from July 1969 to September 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, wherein the RO increased the disability assigned 
to the service-connected residuals of a gunshot wound of the 
right axilla from noncompensable to 10 percent, effective 
September 30, 2004, the date of receipt of the veteran's 
request for an increased evaluation for said disability.  The 
veteran timely appealed the March 1995 rating action to the 
RO.  Jurisdiction of the claims file currently resides within 
the jurisdiction of the Denver, Colorado RO.

By a November 2007 rating action, the RO assigned a 20 
percent evaluation to the service-connected residuals of a 
gunshot wound of the right axilla from June 22, 2007, the 
date of VA examination report reflecting an increase in 
severity of said disability.  As the 20 percent evaluation 
does not represent the maximum rating available for this 
disability, the veteran's claim challenging the increased 
evaluation remains in appellate status.  See AB v. Brown, 6 
Vet. App. 35 (1993). 

In April 2008, the veteran testified before the undersigned 
Veterans Law Judge at the Denver, Colorado RO.  A copy of 
said hearing transcript has been associated with the claims 
files.  During the hearing, the veteran, along with his 
representative, testified that they were withdrawing from 
appellate consideration the issues of whether new and 
material evidence had been received to reopen previously 
denied claims for service connection for hepatitis and 
cardiovascular disease.  (See Transcript (T.) at page (pg.) 
2).  Thus, the only issues remaining for appellate review are 
the ones listed on the title page. 

The issue of entitlement to an increased evaluation for 
service-connected residuals of right axilla, currently 
evaluated as 20 percent disabling, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran is right-handed. 

2.  The veteran sustained a through-and-through gunshot wound 
in service, which was cleaned and resolved without surgery in 
service, and for the period from September 30, 2004 to June 
21, 2007, caused right arm weakness, pain and an inability to 
raise the right arm above shoulder level. 

3.  The veteran's claim for increased disability rating for 
his service-connected residuals of a gunshot wound to the 
right axilla was contained in a written statement received by 
VA on September 30, 2004.  There is no evidence of a prior 
informal claim.

4.  The record establishes September 30, 2004 as the date of 
the veteran's claim for an increased rating for his residuals 
of a gunshot wound to the right axilla; the earliest date 
that it was factually ascertainable that an increase in 
disability had occurred is after this date.



CONCLUSIONS OF LAW

1.  For the period from September 30, 2004 to June 21, 2007, 
the schedular criteria for an increased evaluation to 20 
percent, but no higher, for residuals of a gunshot wound of 
the right axilla, Muscle Group I, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code, 5201(2007).

2.  The criteria for an effective date prior to September 30, 
2004 for an increased evaluation of 10 percent for residuals 
of a gunshot wound to the right axilla have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).

	Duty to Notify

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.

With regard to the increased evaluation claim included in the 
decision below, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).   

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board is aware that the VCAA letter, issued 
by the originating agency in June 2007, do not contain the 
level of specificity set forth in Vazquez-Flores. The Board, 
however, does not find that any such procedural defect 
constitutes prejudicial error in this case because of 
evidence of actual knowledge on the part of the veteran and 
other documentation in the claims files reflecting such 
notification that a reasonable person could be expected to 
understand what was needed to substantiate the claim. See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this regard, in written statements and testimony before 
the undersigned, the veteran demonstrated an understanding of 
the evidence necessary to substantiate his increased 
evaluation claim discussed in the decision below.  For 
example, during the April 2008 hearing, the veteran 
described, in detail, the condition and current severity of 
his residuals of a gunshot wound to the right axilla.  This 
testimony indicated an awareness on the part of the veteran 
that information about such effects, with specific examples, 
is necessary to substantiate a claim for a higher evaluation.  
Significantly, the Court in Vazquez- Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim."  Id., slip op. at 12, citing Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).  This showing of actual knowledge 
satisfies the first and fourth requirements of Vazquez-
Flores.

Additionally, and particularly in light of the veteran's lay 
assertions of the effects of the service-connected disability 
on employability and daily life, the Board does not view the 
disorder at issue to be covered by the second requirement of 
Vazquez-Flores, and no further analysis in that regard is 
necessary.

Finally, a March 2005 rating decision includes a discussion 
of the rating criteria utilized in the present case, and this 
criteria was set forth in further detail in a June 2005 
statement of the case.  The veteran was accordingly made well 
aware of the requirements for an increased evaluation 
pursuant to the applicable diagnostic criteria, and such 
action thus satisfies the third notification requirement of 
Vazquez-Flores.

With regards to the veteran's earlier effective date claim, 
the United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 38 
U.S.C. §§ 5104 and 7105.  See Hartman v. Nicholson, 483 F.3d 
1311 (Fed.Cir.2007).  Where a claim has been substantiated 
after the enactment of the VCAA, the appellant bears the 
burden of demonstrating any prejudice from defective VCAA 
notice with respect to the downstream elements. 
Goodwin v. Peake, No. 05-0876 (Fed. Cir. May 19, 2008)  

	Duty to Assist

Regarding VA's duty to assist the appellant with his 
increased rating claim on appeal, relevant post-service 
private and VA examination and clinical treatment reports, 
Social Security Administration reports, along with statements 
and testimony of the veteran, have been associated with the 
claims files.

II.  Entitlement to an increased evaluation for residuals of 
a gunshot wound right axilla-September 30 2004 to June 21, 
2007

Laws and Regulations 
	
 	Increased Rating-general criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities. Ratings 
are based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes. 
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, as here, the present level of disability is of primary 
concern. Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2007).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim. 
See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
See 38 C.F.R. § 4.7 (2007).

	Rating the Musculoskeletal System

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2007).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2007).

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45 (2007).
	
       Specific Rating Criteria

For the period from September 20, 2004 to June 21, 2007, the 
veteran's residuals of a gunshot wound of the right axilla, 
Muscle Group I, were evaluated as 10 percent disabling under 
the provisions of 38 C.F.R. § 4.73 Diagnostic Code (DC) 5301, 
DC pertaining to muscle injuries to Muscle Group I.  See 
38 C.F.R. § 4.73, Diagnostic Code 5301 (2007). 

Diagnostic Code 5301 concerns Muscle Group I, the extrinsic 
muscles of the shoulder girdle. These muscles include the 
trapezius, elevator scapulae, and serratus magnus muscles.  
Functions include upward rotation of the scapula and 
elevation of the arm above the shoulder level.

Under this section, a 10 percent evaluation is assigned for 
moderate disability in all cases.  In moderately severe 
cases, a 30 percent evaluation is assigned for a dominant 
arm.  In severe cases, a 40 percent evaluation is assigned 
for a dominant arm.  Id.

The criteria for the evaluation of residuals of healed 
gunshot wounds involving muscle groups are set forth in 38 
C.F.R. § 4.56.  The criteria consist of the type of injury, 
the history and complaint, and the objective findings.  Under 
this code: (a) An open comminuted fracture with muscle or 
tendon will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal; (b) A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged; (c) For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; and 
(d) Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

A slight disability of the muscles involves a simple wound of 
the muscle without debridement, infection or effects of 
laceration.  The service records should demonstrate a wound 
of slight severity or relatively brief treatment and return 
to duty.  There must have been healing with good functional 
results and no consistent complaints of cardinal symptoms of 
muscle injury or painful residuals.  The objective findings 
are a minimum scar, slight, if any, evidence of fascial 
defect or of atrophy or of impaired tonus, and no significant 
impairment of function and no retained metallic fragments.  
Id.  

A moderate disability of the muscles involves a through-and- 
through or deep penetrating wound of a relatively short track 
by a single bullet or small shell or a shrapnel fragment, and 
the absence of explosive effect of high-velocity missile and 
of residuals of debridement or of prolonged infection.  There 
must be evidence of hospitalization in service for treatment 
of the wound.  There must be a record in the file of 
consistent complaint from the first examination forward, of 
one or more of the cardinal symptoms of muscle wounds, 
particularly fatigue and fatigue pain after moderate use, 
affecting the particular functions controlled by the injured 
muscles. The objective findings include entrance and, if 
present, exit scars which are linear or relatively small, and 
so situated as to indicate a relatively short track of the 
missile through the muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or fatigue in comparative 
tests.  Id.  

A moderately severe disability of muscles involves a through- 
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular cicatrization.  There 
must be evidence of hospitalization for a prolonged period in 
service for treatment of the wound.  The record must contain 
consistent complaints of cardinal symptoms of muscle wounds.  
There must be evidence of unemployability because of 
inability to keep up with work requirements, if present.  The 
objective findings are entrance and, if present, exit scars 
which are relatively large and so situated as to indicate a 
track of a missile through important muscle groups.  There 
are indications on palpation of moderate loss of deep fascia, 
or moderate loss of muscle substance or moderate loss of 
normal firm resistance of muscles compared with the sound 
side.  The tests of strength and endurance of the muscle 
groups involved (compared with the sound side) give positive 
evidence of marked or moderately severe loss.  Id.  

Finally, a severe disability of muscles involves a through- 
and-through or deep penetrating wound due to a high-velocity 
missile, or a large or multiple low-velocity missiles, or the 
explosive effect of a high-velocity missile, or shattering 
bone fracture, with extensive debridement or prolonged 
infection and sloughing of soft parts, intermuscular binding 
and cicatrization.  The history and complaints are similar to 
the criteria set forth for a moderately severe level, in an 
aggravated form. The objective findings include extensive 
ragged, depressed and adherent scars of skin so situated as 
to indicate wide damage to muscle groups in the track of the 
missile.  The following, if present, are also signs of severe 
muscle damage: (a) x-ray evidence of minute multiple 
scattered foreign bodies indicating intermuscular trauma and 
explosive effect of the missile; (b) adhesions of scar to one 
of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; (c) diminished muscle excitability to 
pulsed electrical current in electrodiagnostic tests; (d) 
visible or measurable atrophy; (e) adaptive contraction of an 
opposing group of muscles; (f) atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle; and (g) 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  Id.  



Factual Background and Analysis

Service medical records pertinent reflect that in late 
November 1976, the veteran was seen in the emergency room 
after he sustained a gunshot wound to the right axilla area.  
It was noted than the entrance and exit wounds were in the 
anterior pectoral and right wall axillary areas, 
respectively.  Chest x-rays were within normal limits.  When 
the veteran returned for a follow-up in early December 1976, 
his right shoulder wound was found to have been healing well 
and without infection.  Range of motion of the right shoulder 
was found to have been within normal limits.  There was no 
evidence of edema, erythema or crepitus around the wound.  An 
assessment of healing wounds of right shoulder was entered.  
The veteran was instructed to clean the wounds and apply a 
sterile dressing.  An October 1977 periodic examination 
report reflects that the veteran's upper extremities were 
reported as "normal."  It was noted that he had a 2.5 
centimeter scar on the right arm.  The examining physician 
noted that the veteran received treatment for a gunshot wound 
to the right axilla in "Nov 1977." 

A July 1978 service separation examination report reflects 
that the veteran's upper extremities were evaluated as 
"normal."  There were no clinical findings referable to any 
residuals of a gunshot wound to the right axilla.  On a July 
1978 Report of Medial History, the veteran denied having had 
a painful or "trick" right shoulder.  

When the veteran was initially evaluated by VA post-service 
in December 1978, it was noted that he had a 1/ 2 inch 
circular scar on the anterior fold of the axilla anterior 
fold pectoral muscle, which was 1/2 inch right [illegible] 
and three (3) and 1/4 inches below the right clavicle.  Range 
of motion of the right shoulder was noted to have been within 
normal limits.  The examiner entered a diagnosis of gunshot 
wound to the right axilla and pectoral muscles with mild 
muscle injury to Muscle Group II.   

VA outpatient and examination reports for the period in 
question (i.e., September 30, 2004 to June 21, 2007) 
primarily reflect treatment for unrelated disabilities.  
These reports do show that the veteran complained of pain and 
loss of strength in the right shoulder, especially when 
compared to his left side.  A January 2005 VA examination 
report reflects that the veteran had a 1x1 centimeter scar, 
which was non-tender, well-healed and without any keloid 
formation.  There was no evidence of any point tenderness 
over the [right] shoulder.  The veteran was unable to abduct 
his shoulder above his shoulder level due to pain.  The VA 
examiner entered a diagnosis of well-healed gunshot wound 
scar on the right side.  The VA examiner further opined that 
a rotator-cuff injury and the gunshot wound on the right side 
were most likely attributing to the veteran's painful 
abduction and weakness of the right shoulder, respectively.  
(See January 2005 VA examination report).  

Following a review of the record, the Board finds that for 
the period from September 30, 2004 to June 21, 2007, the 
veteran's residuals of a gunshot wound of the right axilla 
are no more than slight, as contemplated by a 10 percent 
rating under DC 5301.  The evidence indicates that he 
sustained a through-and-through gunshot wound of a relatively 
short track by a single bullet in service.  He received 
treatment and the wound healed without any further 
complications.  The veteran returned to duty.  The veteran 
has complained of several of the cardinal signs and symptoms 
of muscle disability, primarily right arm weakness, and in 
January 2005 a VA examiner found objective evidence of 
weakness and pain on abduction of the right shoulder.  This 
history and current findings most closely correspond to the 
moderate level of severity contemplated for 10 percent rating 
under DC 5301.

The clinical evidence does not show that for the period in 
question the veteran's residuals of a gunshot wound of the 
right axilla meet the criteria for a higher 30 percent rating 
for moderately severe muscle disability of Muscle Group I.  
To this end, for the period in question, the objective 
findings do not include evidence of extensive ragged, 
depressed and adherent scars of the skin indicating wide 
damage to muscle groups in the track of the missile.  On the 
contrary, a January 2005 VA examiner found the right axilla 
scar to have been non-depressed, well-healed and non-
adherent.  The history and complaints are not similar to 
those for a moderately severe injury, in an aggravated form, 
as the primarily complaints have been of right shoulder pain 
when raising his right arm above shoulder level.  
Additionally, none of the seven listed signs of severe muscle 
damage, enumerated above, are present in this case.  As such, 
the Board finds that a 30 percent rating under DC 5301 is not 
warranted in this case.

Notwithstanding the foregoing, the Board has considered 
whether the veteran is entitled to a higher rating under the 
provisions of DC 5201, the DC pertaining to limitation of 
motion of the arm, and finds in the appellant's favor.  
Pursuant to DC 5201, a minimal 20 percent evaluation will be 
assigned for limitation of motion of the major arm when 
motion is only possible to the shoulder level.  A 30 percent 
evaluation is warranted for limitation of motion of the major 
arm when motion is only possible to midway between the side 
and shoulder level, and a 40 percent evaluation for the major 
arm when motion is limited to 25 degrees from the side. 
38 C.F.R. § 4.71a, Diagnostic Code 5201.  Id.  The normal 
range of motion of the shoulder is forward elevation 
(flexion) to 180 degrees; abduction to 180 degrees, external 
rotation to 90 degrees and internal rotation to 90 degrees. 
38 C.F.R. § 4.71, Plate I.  

In this case, when evaluated by VA in January 2005, the 
veteran was unable to abduct his right shoulder above 
shoulder level, as a result of pain.  While the January 2005 
VA examiner opined that a rotator-cuff injury---a disability 
for which service connection has not been awarded--was the 
most likely cause contributing to the veteran's painful right 
shoulder abduction, the service-connected gunshot wound 
residuals were noted to have been a contributing to right 
shoulder weakness.  (See January 2005 VA examination report).  
Thus, the evidence conflicts as to whether all of the 
aforementioned right shoulder symptoms result from the 
veteran's in-service gunshot wound to the right axilla.  As a 
result, the Board finds that the evidence is in relative 
equipoise with regard to this matter, and it is accepted that 
the noted symptoms resulted from that wound.  See Mittleider 
v. West, 11 Vet. App. 181 (1998) (when it is not possible to 
separate the effects of a service-connected condition and a 
nonservice- connected condition, regulations at 38 C.F.R. § 
3.102 require that reasonable doubt on any issue be resolved 
in the appellant's favor.  Thus, and resolving all doubt in 
the veteran's favor, the Board finds that a 20 percent rating 
for limitation of right (major) arm to shoulder level has 
been met, for the period in question, that is, from September 
30, 2004 to June 21, 2007.  38 C.F.R. § 4.71a, DC 5201.  

Even considering the effects of pain on use of the right 
shoulder, the evidence of record does not show that there was 
any additional loss of function of the right arm that caused 
the veteran's disability to more nearly approximate 
limitation of arm motion to 25 degrees from the side.  
Accordingly, a higher rating based on functional loss due to 
pain is not warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, there is no 
basis for a rating in excess of the 20 percent assigned 
herein and the Board finds that a 20 percent rating 
adequately reflects the clinically established impairment 
experienced by the veteran.

The Board has considered evaluating the veteran's service-
connected right shoulder disability under other diagnostic 
codes.  As there is no evidence of ankylosis or impairment of 
the right humerus, an evaluation in excess of 20 percent 
under either 38 C.F.R. § 4.71a, Diagnostic Code 5200 or 5202, 
respectively. 

In addition, as there is also no medical evidence of record 
for the period in question of separate symptomatology 
associated with peripheral nerves of the right upper 
extremity, an increased higher evaluation is not warranted 
under 38 C.F.R. § 4.124a, DCs 8510, 8511, 8518, 8519 (2007).

Finally, the Board has considered whether the veteran's right 
axilla scar may warrant an assignment of a separate 
compensable rating pursuant to any of the diagnostic codes 
set forth at 38 C.F.R. § 4.118 (2007).  See Esteban v. Brown, 
6 Vet. App. 529 (1994).  In this case, however, there is no 
basis for the assignment of any such ratings.  As noted 
previously indicated herein, the January 2005 VA examiner 
specifically noted that the right axilla scar was 1 x 
1centimeter and was well-healed, nontender, and without 
keloid formation.  These findings would not support the 
assignment of a separate compensable rating under 38 C.F.R. 
§ 4.118.  See, 38 C.F.R. § 4.118, DCs Codes 7801-7805 (2007).

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2007).  In this case, the Rating Schedule is not 
inadequate.  It has not been shown that the service-connected 
disability has required frequent periods of hospitalization 
or has produced marked interference with the veteran's 
employment.  Therefore, the Board finds that referral for 
consideration of an extraschedular rating for this disability 
is not warranted.

III.  Earlier Effective Date for Increased Rating

Laws and Regulations-general criteria 

The general rule regarding effective dates is, except as 
otherwise provided, the effective date of an evaluation and 
award of compensation based on a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later. In regard to claims for 
increased compensation, the law specifically provides that 
the effective date will be the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred, if a claim is received by VA within one year after 
that date; otherwise the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later. 
38 U.S.C.A. § 5110(a), (b) (West 2002); 38 C.F.R. § 
3.400(o)(1), (2); 
see Harper v. Brown, 10 Vet. App. 125, 126 (1997); see also 
VAOPGCPREC 
12-98.

A report of examination or hospitalization that meets the 
requirements of 38 C.F.R. § 3.157 (2007) will be accepted as 
an informal claim for benefits, if the report relates to a 
disability that may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits:  (1) Report of examination or 
hospitalization by VA or uniformed services. The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service- 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or layperson and shows 
the reasonable probability of entitlement to benefits.  Id. 

Analysis

The veteran claims entitlement to an earlier effective date 
for the assignment of an increased evaluation of 10 percent 
for his service-connected residuals of a gunshot wound to the 
right axilla.  Specifically, the 10 percent disability rating 
has been assigned, effective September 30, 2004.  

The veteran filed his original claim for service connection 
in October 1978.  Based on service medical records and an 
initial post-service December 1978 VA examination report, the 
clinical findings of which have been previously discussed, 
the RO granted service connection for residuals of a gunshot 
wound of the right axilla; a noncompensable (0%) disability 
rating was assigned.

By rating actions, dated in November 1981 and December 1982, 
the RO denied an increased compensable evaluation for the 
service-connected residuals of a gunshot wound of the right 
axilla.  As these rating decisions were not appealed, they 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.302 (2007).

On September 30, 2004, the RO received the veteran's claim 
for an increased rating for his service-connected residuals 
of a gunshot wound of the right axilla.  In the course of the 
RO's development of this claim, the veteran was afforded a 
neurological examination given on January 5, 2005, the 
clinical findings of which have been previously discussed in 
the preceding paragraphs.  

Based on the examination findings, the RO, in a March 2005 
rating action, increased the evaluation of the veteran's 
residuals of a gunshot wound of the right axilla from 
noncompensable to 10 percent, effective from September 30, 
2004, the date of receipt of the claim for an increase for 
said disability.

Here, the December 1982 rating action, wherein the RO denied 
an increased compensable evaluation for service-connected 
residuals of a gunshot wound of the right shoulder, was not 
appealed.  Therefore, it is considered a final disallowance 
as contemplated by VA regulation.  Thus, the effective date 
of the award of the increased (10 percent) evaluation will be 
the date entitlement arose, or the date of the receipt of the 
claim, whichever is later, with the exception that, if it was 
factually ascertainable that an increase in disability had 
occurred within the year preceding receipt of the claim, the 
effective date will be that date on which it was factually 
ascertainable that an increase in disability had occurred.

The veteran's claim for an increase was received on September 
30, 2004. Entitlement to an increased higher evaluation was 
not shown until the VA examined the veteran's right shoulder 
on January 5, 2005.  Since, by regulation, the effective date 
must be the later of the date of receipt of the claim or the 
date entitlement arose, the effective date here should be no 
sooner than the date the RO has already assigned.  

In this case, the exception to the aforementioned rule--if it 
were factually ascertainable that an increase in disability 
had occurred within the year preceding receipt of the claim 
(i.e., September 30, 2003 to September 30, 2004), the 
effective date would be that date on which it was factually 
ascertainable that an increase in disability had occurred if 
a claim was received by VA within one year after that date-- 
is not applicable in the veteran's case.  In this regard, as 
VA outpatient records during the period from September 30, 
2003 to September 20, 2004 merely contain annotations that 
the veteran had a history of a gunshot wound to the right 
shoulder, as opposed to actual clinical findings of an 
increase for said disability, the facts and the law do not 
permit the award of an effective date earlier than September 
30, 2004 for residuals of a gunshot wound of the right 
axilla.  

In formulating the foregoing conclusion, the Board notes that 
although VA outpatient report, dated September 5, 2000, shows 
that the veteran had active abduction and flexion of the 
right shoulder to 80 degrees (he had full passive range of 
motion), along with atrophy of the right supra/infraspinatus 
muscles--clinical findings that might have shown that it was 
factually ascertainable that an increase in the service-
connected right shoulder disability had occurred-a claim, 
formal or informal, was not received within a year of said 
date.  

Accordingly, entitlement to effective date prior to September 
30, 2004 for an assignment of a 10 percent disability rating 
for residuals of gunshot wound of the right axilla is denied.


ORDER

A 20 percent evaluation, but no higher, for residuals of a 
gunshot wound of the right axilla for the period from 
September 30, 2004 to June 21, 2007 is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits. 

An effective date prior to September 30, 2004, for an 
assignment of a 10 percent disability rating for residuals of 
a gunshot wound of the right axilla is denied.


REMAND

After a careful review of the evidence of record, the Board 
finds that additional substantive and procedural development 
is necessary prior to appellate review of the claim for an 
increased rating for residuals of a gunshot wound of the 
axilla, currently rated as 20 percent disabling. 

	Substantive Development

During an April 2008 hearing before the undersigned, the 
veteran maintained that his residuals of a gunshot wound of 
the right axilla had increased in severity since he was last 
examined by VA in June 2007, primarily due to symptoms such 
as increased pain, loss of strength, and a tingling sensation 
in the right arm.  
( T. at pages (pgs). 8, 10, 16).

In support of the veteran's testimony is a May 2008 VA 
outpatient report, containing an examiner's assessment, after 
a physical evaluation of the appellant's right arm, "DASH 
score is relatively high indicating greater disability from 
shoulder issues.  Pt appears most limited by decreased 
strength."  (see, VA outpatient report, dated in May 2008).  

In light of the veteran's testimony of increasing severity of 
his residuals of a gunshot wound of the right axilla, and the 
real possibility that said residuals of such may be more 
extensive than shown previously, a new examination is in 
order to identify the nature and severity of all current 
residuals of the gunshot wound of the right axilla.  Prior to 
the examination, any outstanding records of pertinent medical 
treatment should be obtained and added to the claims file.

Based on the medical findings from the examination, the 
agency of original jurisdiction (AOJ) should be sure to 
evaluate the veteran's right arm residuals under all of the 
applicable rating criteria possibly available for evaluating 
the identified manifestations of the veteran's service-
connected residuals of a gunshot wound to the right axilla.  
This should include consideration of the DCs for rating 
injuries to Muscle Group I and limitation of motion of the 
arm, as well as any additional applicable DCs pertinent to 
the symptomatology found on examination.    

Additionally, if applicable, the AOJ may employ the rating 
criteria used to evaluate any neurological impairment of the 
right upper arm found at 38 C.F.R. § 4.124a, DC 8710; see 
also Esteban v. Brown, 6 Vet. App. 259 (1994) (where the 
symptomatology of a service-connected disability can be 
attributed to separate and distinct problems, each may be 
separately rated and then combined).  

	Procedural Development

During an April 2008 hearing before the undersigned, the 
veteran testified that he had continued to seek treatment for 
his service-connected residuals of a gunshot wound of the 
right axilla from the Denver, Colorado VA Medical Center 
(VAMC).  In support of the foregoing, a May 2008 treatment 
report from the aforementioned VA facility reflects that the 
veteran had undergone treatment on his right shoulder, and 
was expected to return to the clinic one to two times a week 
for the next four to five weeks.  (see, VA outpatient report, 
dated in early May 2008).  

Although treatment records from the aforementioned VA 
facility, dating from April to early May 2008, are of record, 
records of any treatment received since said time are absent.  
Records of recent treatment for peripheral neuropathy would 
certainly be relevant to the matters on appeal.  VA medical 
records pertinent to the appealed issue dated after May 2008 
should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is held to 
have constructive notice of documents generated by VA, even 
if the documents have not been made part of the record in a 
claim for benefits).  Accordingly, and because it does not 
appear that the RO has heretofore made any effort to procure 
them, a remand is required.  38 C.F.R. § 19.9 (2007).

In short, after development directed in this remand, the RO 
should evaluate the veteran's service-connected residuals of 
a gunshot wound of the right axilla under all applicable 
criteria.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records of 
treatment the veteran received for residuals 
of a gunshot wound of the right axilla, from 
the Denver, Colorado VAMC, dated after May 
5, 2008.  All efforts to obtain the records 
should be documented in the claims files.  
If any of the requested records can not be 
obtained, written documentation stating this 
fact must be associated with the claims 
files.  Any additional evidence obtained 
should be associated with the claims files.

2.  After the foregoing development has 
been completed, schedule the veteran for 
an examination(s) by an appropriate VA 
examiner(s) to determine the nature and 
severity of all residuals (scarring and 
otherwise) of the service-connected 
residuals of a gunshot wound of the right 
axilla.  The examiner(s) should 
thoroughly review the claims files in 
conjunction with evaluating the 
appellant.  To ensure a thorough 
examination, the AOJ should ensure the 
following:  

*	The examiner(s) should be provided a 
copy of the applicable rating 
criteria for evaluating injuries to 
limitation of motion of the arm and 
injuries to Muscle Group I, found at 
38 C.F.R. §4.71a, 4.73, DCs 5201 and 
5301(2007), respectively, in order 
to ensure that his/her findings are 
pertinent to the applicable rating 
criteria.  

*	The examiner(s) should note whether 
there is any current right arm 
neurological disability/pathology, 
which is separate and distinct from 
the service-connected residuals of a 
gunshot wound of the right axilla, 
yet a direct result thereof.  If so, 
the examiner should indicate whether 
any or all of the following nerves 
are affected:  (1) upper radicular 
group (fifth and sixth cranials): 
(2) middle radicular group; (3) 
circumflex nerve; and (4) long 
thoracic nerve.  

*	For each affected nerve, the 
examiner should indicate whether 
the impairment is in the nature of 
a neuritis, a neuralgia, and/or 
paralysis.  If paralysis of any 
nerve is identified, the examiner 
should indicate whether the 
paralysis is complete or 
incomplete and, if it is 
incomplete, whether the incomplete 
paralysis is best characterized as 
"mild, moderate, moderately 
severe, or severe."  In 
responding to the foregoing 
inquiry, the examiner should 
specifically describe the related 
impairment of motor function, 
trophic changes, and sensory 
disturbance within the meaning of 
38 C.F.R. § 4.120 (2007).

If possible, unrelated symptoms should be 
identified and differentiated from 
symptoms related to the service-connected 
residuals of gunshot wound of the right 
axilla.  All appropriate testing in this 
regard should be accomplished.  A 
complete rationale for any opinion 
expressed must be provided.  If the 
examiner(s) cannot answer the above 
without resorting to speculation, then he 
or she should so state.

*	The examiner(s) should be provided a 
copy of the applicable rating 
criteria for evaluating scars (other 
than involving areas of the head, 
face or neck), found at 38 C.F.R. § 
4.118 and 7801 to 7805 (2007), in 
order to ensure that his/her 
findings are pertinent to the 
applicable rating criteria.  

*	The examiner(s) should comment on 
all signs and symptoms that are 
attributable to the veteran's right 
axilla scar, including, but not 
limited to, the size of the specific 
scar or the size of the area 
affected (in square inches or 
centimeters).  

*	The examiner(s) must also note 
whether the residual scarring is 
deep (i.e. associated with soft 
tissue damage) or superficial (i.e. 
not associated with soft tissue 
damage); whether there is any 
tenderness on palpation of the right 
axilla scar; and, whether the right 
axilla scar is superficial, poorly 
nourished with repeated ulceration. 

*	In addition, the examiner(s) must 
indicate whether the residual 
scarring on the right axilla causes 
limitation of motion of the right 
arm; and, if so, the examiner should 
measure such loss of full motion by 
performing range of motion studies 
(measured in degrees) of the 
affected part.

A complete rationale for all opinions should 
be provided.

3.  Thereafter, readjudicate the claim 
for an increased evaluation for residuals 
of a gunshot wound of the right axilla, 
currently evaluated as 20 percent 
disabling.  If the maximum benefit sought 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
an adequate time to respond.  Thereafter, 
the case should be returned to the Board 
for further appellate review.

The purposes of this remand are to ensure notice is complete, 
and to assist the veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board takes this opportunity to advise the appellant that 
the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for 
a comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The appellant is also advised that failure 
to report for any scheduled examinations may result in the 
denial of his claim. 
38 C.F.R. § 3.655 (2007).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

   


 Department of Veterans Affairs


